433 F.3d 1344
BANKWEST, INC., Advance America, Cash Advance Centers of Georgia, Inc., Plaintiffs-Appellants,Community State Bank, First American Cash Advance of Georgia, LLC, Cash America Financial Services, Inc., Georgia Cash America, Inc., First Bank of Delaware, Creditcorp of Georgia, LLC, County Bank of Rehoboth Beach, Delaware, Express Check Advance of Georgia, LLC, Consolidated-Plaintiffs-Appellants,v.Thurbert E. BAKER, Attorney General of the State of Georgia, Cathy Cox, Secretary of State, for the State of Georgia, in their official capacities, Defendants-Consolidated Defendants-Appellees.
No. 04-12420.
United States Court of Appeals, Eleventh Circuit.
December 28, 2005.

Susan Verbonitz, Marc J. Zucker, Weir & Partners, LLP, Alan S. Kaplinsky, Jeremy T. Rosenblum, Mark J. Levin, Ballard, Spahr, Andrews & Ingersoll, LLP, Philadelphia, PA, William P. Eiselstein, Miller & Martin, PLLC, Christopher J. Willis, Richard H. Sinkfield, Daniel D. Zegura, Rogers & Hardin, LLP, John K. Larkins, Jr., Chilivis, Cochran, Larkins & Bever, LLP, Michael C. Russ, King & Spalding, Charles E. Campbell, McKenna, Long & Aldridge, Robert A. Bartlett, Long, Aldridge & Norman, Atlanta, GA, Larry Dwight Floyd, Jr., Parker, Poe, Adams & Bernstein, LLP, Columbia, SC, for Appellants.
Thurbert E. Baker, Isaac Byrd, Sidney Ray Barrett, Jr., Atlanta, GA, for Appellees.
James T. McIntyre, Jr., Chrys D. Lemon, McIntyre Law Firm, PLLC, Deborah M. Zuckerman, AARP Foundation Lit., Linda A. Arnsbarger, Morrison & Foerster, LLP, Washington, DC, Erin Glenn Busby, Bracewell & Patterson, L.L.P., Houston, TX, Michael D. Calhoun, Center for Responsible Lending, Durham, NC, for Amici Curiae.
Appeal from the United States District Court for the Northern District of Georgia (No. 04-00988-CV-1-MHS); Marvin H. Shoob, Judge.


1
(Opinion June 10, 2005, 411 F.3d 1289, 11th Cir.2005)


2
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges*.

BY THE COURT:

3
A member of this Court in active service having requested a poll on the suggestions of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.



Notes:


*
 Senior United States Circuit Judge James C. Hill has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)